DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  “within the interior space; ;” should read --within the interior space;--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,116,662. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘662 patent. That is, claim 1 is anticipated by claim 1 of the ‘662 patent. Claim 6 is anticipated by claim 6 of the ‘662 patent, and claim 11 is anticipated by claim 11 of the ‘662 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-15 of the instant application are anticipated by claims 2-15 of the ‘662 patent, by the same reasoning.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 17 November 2022, with respect to the rejections under 35 U.S.C. 103 citing at least Beckman and Gaserod have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 17 June 2022 have been withdrawn. 
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the double patenting rejections and informality objection, respectively, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art of record teach and/or fairly suggest the composite scaffold of claim 1, comprising: a structure supporting the microporous matrix comprising first and second outer layers separated by an interior space in which the microporous matrix is disposed, and a plurality of spacer elements connecting the first and second outer layers and extending through the interior space, and wherein an increase of between 200% and 600% of the dry weight value of the scaffold from fluid absorption changes the dry volume value of the scaffold between approximately 0% and 10%, within the context of the remainder of claim 1.
No prior art of record teach and/or fairly suggest the composite scaffold of claim 6, comprising: a structure supporting the microporous matrix comprising first and second outer layers separated by an interior space in which the microporous matrix is disposed, and a plurality of spacer elements connecting the first and second outer layers and extending through the interior space, and wherein an increase of between 200% and 600% of the dry weight value of the scaffold from fluid absorption changes the dry length value of the scaffold between approximately 0% and 3%, within the context of the remainder of claim 6.
No prior art of record teach and/or fairly suggest the composite scaffold of claim 11, comprising: a structure supporting the microporous matrix comprising first and second outer layers separated by an interior space in which the microporous matrix is disposed, and a plurality of spacer elements connecting the first and second outer layers and extending through the interior space; wherein an increase of between approximately 300% and 600% of the weight value of the scaffold from fluid absorption changes the cross-sectional profile value of the scaffold by between approximately 0% and 3%, within the context of the remainder of claim 11.
No prior art of record teach and/or fairly suggest the composite scaffold of claim 16, comprising: a structure supporting the microporous matrix comprising first and second outer layers separated by an interior space in which the microporous matrix is disposed, and a plurality of spacer elements connecting the first and second outer layers and extending through the interior space; wherein the composite scaffold has a swelling profile measurable by less than or equal to 10% change in measured wet thickness of the scaffold in comparison to a measured dry thickness of the scaffold, within the context of the remainder of claim 16.
The closest prior art of record, U.S. Patent Application Publication No. 2014/0081296 (Palmer et al.), teaches a composite scaffold comprising first and second outer layers separated by an interior space and a plurality of spacers connected to the first and second outer layers extending through the interior space (abstract; Figures 5 and 8; [0066]). Palmer et al. does not teach a microporous matrix is disposed in the interior space of the scaffold having the claimed relationship between the increase in dry weight value and dry volume value of claim 1, the increase in dry weight value and dry length value of claim 6, and the increase in the cross-sectional profile value of claim 11, due to fluid absorption.
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the composite scaffold of claim 17, comprising: a structure supporting the microporous matrix comprising first and second outer layers separated by an interior space in which the microporous matrix is disposed, and a plurality of spacer elements connecting the first and second outer layers and extending through the interior space; wherein the microporous matrix is less than approximately 6% of the dry weight value of the composite scaffold, within the context of the remainder of claim 17.
The closest prior art of record, U.S. Patent Application Publication No. 2014/0081296 (Palmer et al.), teaches a composite scaffold comprising first and second outer layers separated by an interior space and a plurality of spacers connected to the first and second outer layers extending through the interior space (abstract; Figures 5 and 8; [0066]). Palmer et al. does not teach a microporous matrix is disposed in the interior space of the scaffold having the claimed relationship between the dry weight value of the matrix and that of the composite as set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791